Citation Nr: 0305079	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for a cervical spine 
disorder, rated as 30 percent disabling. 

Entitlement to an increased rating for radiculopathy, right 
upper extremity, rated as 20 percent disabling effective from 
September 23, 2002.




Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to March 
1965 and from July 1965 to November 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim for an increased 
evaluation for his service-connected back disability. 

In April 1999, the Board Remanded this claim for additional 
development to include obtaining both private and VA 
treatment records.  Thereafter, the RO continued to rate the 
cervical spine disorder as 30 percent disabling, but also 
granted service connection for radiculopathy of the right 
upper extremity as being secondary to the service connected 
cervical spine disorder.  A separate 20 percent rating was 
assigned for this disorder effective September 23, 2002, 
citing to new regulatory criteria for rating intervertebral 
disc syndrome.  In view of this action, both issues as listed 
on the preceding page are now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Prior to September 23, 2002, the cervical spine disorder 
was manifested by not more than severe limitation of motion 
or moderate intervertebral disc syndrome.  

3.  Since September 23, 2002, the cervical spine disorder was 
manifested by not more than severe limitation of motion or 
more than mild incomplete paralysis of the upper radicular 
group of nerves on the right.  

4.  Incapacitating episodes of intervertebral disc syndrome 
have not been demonstrated in recent years.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for limitation of motion of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2002); 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).

2.  The schedular criteria for an evaluation in excess of 20 
percent for radiculopathy of the right upper extremity since 
September 23, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 8510 (2002) and 
Diagnostic Code 5293 (effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
went into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of a letter in February  2002; the 
discussion in the November 1996, November 1997, and November 
2002 rating decisions; by the Board Remand in April 1999; the 
January 1997 statement of the case; and the July 1997, 
November 1997, August 2002, and November 2002 supplemental 
statements of the case.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken. 

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded VA examinations in October 1996, 
September 1997, and February 2002 addressing the disability 
on appeal.  Service, VA and private outpatient and hospital 
treatment records have been associated with the claims file.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  As noted the Board 
remanded the claim in April 1999 for additional development 
which has been accomplished.  This included obtaining private 
and VA hospital treatment records.

The Board further notes that in the November 2002 
supplemental statement of the case (SSOC) the RO considered 
the amendments to 38 C.F.R. § 4.71a, and Diagnostic Code 5293 
which are applicable to this claim and became effective 
September 23, 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran.

Background.  In February 1972, the RO granted service 
connection for herniated nucleus pulposus, cervical spine and 
assigned a 20 percent rating under 38 C.F.R. § 4.71, 
Diagnostic Code 5293.  In May 1984, the Board granted an 
increase for the cervical spine disorder to 30 percent under 
Diagnostic Code 5290 finding that there was severe limitation 
of motion of the cervical spine.      

The veteran filed a claim for an increased rating for the 
cervical spine disorder in March 1996. 

In an October 1996 VA examination, the examiner noted the 
veteran had been employed as a corrections officer until an 
ankle injury led to his disability medical retirement in 
1986.  His present complaint was neck pain with severe 
exacerbations approximately every 2 weeks.  The attacks were 
becoming more frequent as he got older.  In the past, he has 
used a plastic neck brace, soft collars, and a TENS unit.  At 
the present time he was not wearing a neck brace but was 
using muscle relaxants, Tylenol 3, and Capoten cream applied 
topically to relieve the painful episodes.  On evaluation, 
the veteran had an erect posture but walked with a limp and a 
brace on the right leg.  The surgical scar from the cervical 
fusion was barely visible on the lower right anterior aspect 
of the neck.  The range of motion (ROM) of the cervical spine 
was 35 degrees of flexion, 45 degrees of extension, 30 
degrees of lateral bending, bilaterally, and 50 degrees of 
lateral rotation, bilaterally.  An x-ray examination of the 
cervical spine revealed fusion of C4-5 vertebral bodies.  A 
prominent osteophyte was identified at C5-6 impinging upon 
the neural foramina bilaterally.  There was no evidence of 
acute fracture or subluxation noted.  The diagnoses were 
combat traumatic neck injury, status post cervical fusion, 
post traumatic fusion C4-5 vertebral bodies, no evidence of 
acute fractures or subluxation, and foraminal narrowing at 
C5-6. 

In a September 1997 VA examination, the examiner noted the 
veteran's history and that he underwent an anterior cervical 
fusion of C4 and C5 during service.  The examiner noted that 
the veteran continued to have trouble with his neck and that 
the records reveal progressive worsening.  The veteran 
complained of some numbness and tingling in his arms, hands, 
and fingers.   On evaluation, there were no postural 
abnormalities.  There was limited motion of the cervical 
spine and he was developing some dorsal kyphosis.  There was 
some tenderness to palpation but no significant muscle 
spasms.  There was a 3.5 cm surgical scar from the cervical 
fusion.  The ROM of the cervical spine was 18 degrees of 
flexion, 10 degrees of extension, 12 degrees of left lateral 
flexion and 15 degrees right lateral flexion, 25 degrees of 
lateral rotation left, and 30 degrees of lateral rotation 
right.  There was evidence of moderate discomfort in all ROM,  
even at the limited motion at the maximum degrees.  
Neurologically, the deep tendon reflexes biceps, triceps and 
brachial were +2/4, equal and symmetrical bilaterally.  There 
was definite evidence of decreased sensory perception of the 
little finger and lateral portion of the ring finger 
bilaterally suggesting ulnar nerve involvement.  

The examiner noted that the veteran had undergone several 
tests and x-rays in 1995 and 1997.  A March 1997 bone scan 
showed arthritic degenerative changes in the shoulders.  A 
May 1997 electromyelogram with nerve conduction studies of 
the upper extremities revealed bilateral median nerve 
entrapment and neuropathy at the wrists, which clinically 
appeared to be more of an ulnar neuropathy associated with 
cervical disc encroachment.  

The diagnoses included degenerative disease, cervical spine 
with fusion C4-5 with what appeared to be median nerve 
entrapment bilaterally at the wrist with suggested ulnar 
neuropathy secondary to cervical disc encroachment at C5-6. 

In a February 2002 VA examination, the veteran complained of 
pain from his neck down into both arms and into his hands 
which he described as a "deep pain with an associated stiff 
neck."  He had tingling in the 3rd, 4th, and 5th fingers of 
both hands, and in the palmar aspects of both hands.  They 
went numb when he kept his arms in an elevated position for 
very long.  He reported constant symptoms in his neck and 
down the upper extremities for the past 5-6 years.  He stated 
that his shoulders lock and he feels a sharp burning pain.  
On evaluation, the veteran's deep tendon reflexes were 
symmetrical in both upper extremities.  There was limited ROM 
of the right shoulder with flexion to 130 degrees and 
abduction to 90 degrees.  With abduction and rotation of the 
shoulders, he complained of pain in the posterior aspect of 
his neck.  Impingement test was positive on the right.  He 
had pain and weakness in testing his rotator cuff muscles, 
supraspinous, infraspinous, teres minor, and biceps were 4/5 
on the right.  Active ROM of the head and neck were 45 
degrees of flexion, 20 degrees of extension, 15 degrees of 
left lateral flexion, bilaterally, and 35 degrees of lateral 
rotation, bilaterally.  Spurling test with head rotated and 
tilted to the right caused posterior cervical pain but no 
radicular pain with head rotated to the left.  The examiner 
emphasized that the sensations in the upper extremities were 
inconsistent, with some loss of pinprick sensation over the 
scapular bilaterally but then had a return of sensation in 
the area of his arms.  

X-rays of the cervical spine revealed some neuroforaminal 
encroachment by spurs on the left of C5-6, and C6-7and 
arthritic changes at C4-5, C5-6, C6-7 on the right.  X-rays 
of the right shoulder showed slight decrease of the 
undersurface of the acromion head distance and arthritic 
changes of the acromioclavicular joint.  

The examiner noted that he reviewed the veteran's claims 
folder.  According to the examiner, the veteran's right 
shoulder impingement syndrome with most probably some rotator 
cuff disease was not related to his two injuries in service.  
Additionally, the examiner opined that he did not find any 
complaints or findings of lumbar problems or any evidence of 
bilateral carpal tunnel syndrome in the veteran's service 
records.

In a November 2002 rating decision, the RO continued the 30 
percent rating for the cervical spine disorder.  However, the 
RO also noted that certain provisions of 38 C.F.R. were 
amended on September 23, 2002 which required review of the 
increased evaluation for his service-connected disability.  
Subsequently, the RO assigned a separate 20 percent 
evaluation for radiculopathy, right upper extremity.  The 
effective date of entitlement was September 23, 2002, the 
earliest date from which benefits were payable under 
38 C.F.R. 3.400(b)(2) and 38 C.F.R. 3.114(a)(1).

Legal Criteria.  The Board acknowledges that the veteran's 30 
percent rating for severe limitation of the cervical spine 
has been in effect over 20 years (effective date since July 
1980) and it is a protected rating.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

Under 38 C.F.R. § 4.40, functional loss may be due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims  (Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  Regarding the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse. 38 C.F.R. § 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's cervical spine disorder was initially rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5293.  Subsequently, the Board found that the 
limitation of motion caused by the veteran's cervical disc 
disease warranted a 30 percent rating under diagnostic code 
5290.

As noted by the RO, during the pendency of this claim, the 
applicable criteria for rating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.71a, including Code 
5293, were amended effective September 23, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed but before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Thus, both versions of 
38 C.F.R. § 4.71a, Code 5293 will be considered.

Under the old regulation, a 60 percent rating which was the 
maximum allowed under the Code required intervertebral disc 
syndrome with pronounced symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  A 40 percent rating required severe intervertebral 
disc syndrome manifested by recurring attacks with 
intermittent relief.   Moderate intervertebral disc syndrome 
with recurring attacks warranted a 20 percent rating, mild 
intervertebral disc syndrome warranted a 10 percent rating 
and postoperative cured warranted a noncompensable rating.  
38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 
23, 2002).  

Under the revised Code effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

A 60 percent rating, which is the maximum allowed under the 
revised code, requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.
* * * * *
(Authority: 38 U.S.C. 1155)

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation: moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  The maximum 
rating for severe limitation of motion of the cervical spine 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5290.   
In addition, a 40 percent evaluation is warranted for 
unfavorable ankylosis of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2002).

Incomplete paralysis of the upper radicular group of nerves 
(fifth and sixth cervicals) with involvement of the major 
extremity will be rated at 20 percent when mild, 40 percent 
when moderate and 50 percent when severe.  Diagnostic 8510 
(2002).

Prior to September 23, 2002 the veteran's service connected 
neck disability could be evaluated either on the basis of 
limitation of motion of the cervical spine or intervertebral 
disc syndrome.  Separate ratings could not be assigned 
without violating the rule against pyramiding.  38 C.F.R. 
§ 4.14.  Therefore, as the veteran was rated at 30 percent 
disabling based on limited motion, a higher rating would be 
warranted if the veteran either had unfavorable ankylosis of 
the cervical spine or at least severe intervertebral disc 
syndrome. 

Based on a thorough review of the record, the Board finds 
that the veteran had fairly good motion of the cervical spine 
as demonstrated on the examinations during the period of time 
in question.  Certainly, there was nothing to suggest that 
the limitation of motion shown was equivalent to unfavorable 
ankylosis, even when functional impairment is considered as 
part of the overall disability picture.  Moreover, findings 
on examination would not support a finding of severe 
intervertebral disc syndrome.  At this point, it should be 
noted that the examiner in 2002 pointed out that the shoulder 
problems were not related to the service connected neck 
injury.  Moreover, while the veteran described tingling in 
some fingers and hands, there was nothing to suggest severe 
recurring attacks.  Accordingly, a rating in excess of 30 
percent prior to September 23, 2002 was the maximum allowable 
under the applicable schedular criteria.  

As noted above, there was a change in the schedular criteria, 
effective September 23, 2002.   Under the new criteria set 
forth in Diagnostic Code 5293, intervertebral disc syndrome 
may be evaluated under different methods, with that method 
which is most advantageous to the veteran being applied.  The 
RO assigned separate ratings for limitation of motion and 
radiculopathy.  For the period after September 23, 2002 the 
same analysis as set forth above applies to the 30 percent 
rating based on limited motion, so this does not need to be 
discussed further.  The RO also assigned a separate 20 
percent rating for incomplete paralysis of the  upper 
radicular nerve group.  As noted previously, findings on 
examination showed that the radiculopathy was manifested 
primarily by complaints of tingling, numbness and pain.  
There is nothing in the record to show that this reflects 
more than a mild incomplete paralysis, as reflected by the 
currently assigned 20 percent rating.  

The new criteria also provides the option of rating the 
disability on the basis of incapacitating episodes of 
intervertebral disc syndrome.  In this case, however, there 
is no evidence that any doctor has prescribed bed rest as a 
result of the veterans symptoms.  Therefore, a rating under 
this option would not be viable.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for  increased 
schedular evaluations for the service-connected cervical back 
disorder.

ORDER

Entitlement to an increased rating for a cervical spine 
disorder, rated as 30 percent disabling is denied. 

Entitlement to an increased rating for radiculopathy, right 
upper extremity, rated as 20 percent disabling effective from 
September 23, 2002 is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

